— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered January 24, 1983, convicting him of murder in the second degree, attempted robbery in the first degree (three counts), and criminal use of a firearm in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his right to the effective assistance of counsel is without merit. The conduct complained of, for the most part, constituted the employment of a trial strategy, albeit unsuccessful, and, as such, is insufficient to support a claim of ineffective assistance of counsel (see, People v Baldi, 54 NY2d 137, 151).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it *564was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Brown, J. P., Lawrence, Hooper and Spatt, JJ., concur.